Case 1:20-cv-02518-AT Document 40 Filed 04/27/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

VASIF “VINCENT” BASANK; FREDDY BARRERA
CARRERRO; MANUEL BENITEZ PINEDA; MIGUEL
ANGEL HERNANDEZ BALBUENA; LATOYA
LEGALL; CARLOS MARTINEZ; ESTANLIG
MAZARIEGOS; MANUEL MENENDEZ; ANTAR
ANDRES PENA; and ISIDRO PICAZO NICOLAS,

Petitioners,
-against-

THOMAS DECKER, in his official capacity as Director
of the New York Field Office of U.S. Immigration and
Customs Enforcement; CHAD WOLF, in his official
capacity as Acting Secretary, U.S. Department of
Homeland Security,

Respondents.

 

 

ANALISA TORRES, District Judge:

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

DOC #:
DATE FILED: 4/27/2020

 

20 Civ. 2518 (AT)

ORDER

On April 23, 2020, the Court granted Petitioners’ application for a preliminary injunction

and directed the parties to propose reasonable conditions of release for Petitioners. ECF No. 32.

Having reviewed the parties’ proposed conditions, ECF No. 37, it is ORDERED that the

following conditions of release shall apply to Antar Andres Pena:

1. Petitioner shall reside only at the address provided to the Court in the parties’ joint filing

on April 27, 2020;

2. Petitioner shall comply with all national, state, local, and Centers for Disease Control and
Prevention guidelines and orders regarding COVID-19;

3. Petitioner shall be subject to telephonic monitoring by Immigrations and Customs

Enforcement (“ICE”);

4. Petitioner shall provide ICE with a working telephone number at which he may be

reached;

5. Petitioner shall not commit a federal, state, or local crime; and

6. Petitioner shall appear for any court hearings at which his presence is required, including

proceedings before an immigration judge.
SO ORDERED.

Dated: April 27, 2020
New York, New York

On-

 

ANALISA TORRES
United States District Judge
